Citation Nr: 1645438	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  12-16 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for tinnitus.

2.  Entitlement to a compensable rating for bilateral hearing loss. 

3.  Entitlement to an increased rating for traumatic degenerative osteoarthritis of the lumbar spine with degenerative disk disease at the L5-S1 and intervertebral disk syndrome (IVDS), evaluated as 20 percent disabling prior to September 28, 2011, and 40 percent disabling thereafter.  

4.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected low back disability.

5.  Entitlement to service connection for a bilateral elbow disability, to include as secondary to service-connected low back disability.

6.  Entitlement to service connection for migraine headaches, to include as secondary to service-connected tinnitus.  

7.  Entitlement to total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1994 with the United States Air Force.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Jurisdiction was subsequently transferred to the RO in Albuquerque, New Mexico and then to the RO in Denver, Colorado.  

By rating decision in June 2012, the RO increased the low back disability rating to 40 percent, effective September 28, 2011.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet.App. 35, 39 (1993).  The issue therefore remains in appellate status and had been characterized as set forth on the front page of this decision. 

In a December 2014 rating decision, the RO awarded service connection for sciatica radiculopathy of the left and right lower extremities.  In March 2015, the Veteran, through his representative, submitted a notice of disagreement (NOD) with respect to the ratings and effective dates assigned.  The RO has not issued a statement to the case with respect to these matters.  However, the electronic Veterans Appeals Control and Locator System (VACOLS) also noted receipt of the NOD as to this claim.  As VACOLS indicates additional action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable at this time and this matter is referred back to the RO for appropriate action.

In April 2016, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  The record was held open for 60 days until June 11, 2016 to allow the Veteran to submit additional evidence.  Another 60 day extension was granted in June 2016.  

In June 2016, the Veteran submitted additional evidence that has not been considered by the Agency of Original Jurisdiction (AOJ).  However, in an attached statement, the Veteran waived AOJ consideration of this evidence.  38 C.F.R. § 20.1304(c).   As such, the Board may properly consider such evidence.  

This appeal was processed using the electronic, paperless Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems.

The issues of entitlement to a compensable rating for bilateral hearing loss and entitlement to an increased rating for traumatic degenerative osteoarthritis of the lumbar spine with degenerative disk disease at the L5-S1 and IVDS are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, at the April 2016 Board hearing, the Veteran withdrew his appeal pertaining to the issue of entitlement to a rating in excess of 10 percent for tinnitus.    

2.  A bilateral knee disability, to include arthritis, is not shown to be causally or etiologically related to any disease, injury, or incident in service, and is not proximately due to or aggravated by the Veteran's service-connected low back disability.

3.  A bilateral elbow disability, to include arthritis, is not shown to be causally or etiologically related to any disease, injury, or incident in service, and is not proximately due to or aggravated by the Veteran's service-connected low back disability.

4.  Migraine headaches are not shown to be causally or etiologically related to any disease, injury, or incident in service, and are not proximately due to or aggravated by the Veteran's service-connected tinnitus.

5.  Since December 18, 2014, the day after his last date of employment, the Veteran's service-connected disabilities have rendered him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran pertaining to the issue of entitlement to a rating in excess of 10 percent for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for service connection for a bilateral knee disability, to include arthritis, to include as secondary to the Veteran's service-connected low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

3.  The criteria for service connection for a bilateral elbow disability, to include arthritis, to include as secondary to the Veteran's service-connected low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

4.  The criteria for service connection for migraine headaches, to include as secondary to the Veteran's service-connected tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

5.  Effective December 18, 2014, the criteria for a TDIU due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on record during a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

At the April 2016 Board hearing, the Veteran withdrew his appeal as to the issue of entitlement to a rating in excess of 10 percent for tinnitus.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

With respect to the claims decided herein, the Veteran has not alleged that VA has failed to fulfill its duty notify or assist in the development of his claim.  Moreover, review of the record fails to reveal any deficiency with respect to either the duty to notify or assist.  

In sum, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Therefore, the Board finds it may proceed to a decision.

III.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis and migraines as an organic disease of the nervous system are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability. 38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Bilateral Knee and Bilateral Elbow Disabilities

The Veteran is seeking service connection for a bilateral knee disability and bilateral elbow disability.  He has asserted that his knee and elbow pain began in service.  In the alternative, he has claimed that his knee and elbow disabilities are secondary to his low back disability.  He asserts that his knee disability is caused by his low back disability because it requires him to kneel.  Likewise, he claims that his elbow disability is caused by his low back disability as he has to lean on his arms/elbows for support.  As the same evidence pertains to both of these issues, the Board has addressed them under the same analysis.  

Service treatment records are completely silent with respect to any injuries, complaints or diagnosis pertaining to the knees or elbows.  Significantly, a February 1994 service examination, a few months prior to his retirement, showed that the upper and lower extremities were clinically evaluated as normal.  

A post-service VA clinical record dated in January 2002 shows that the Veteran presented to establish care, but he had no complaints.  A past history of tinnitus, hearing loss and tinea pedis were noted.  The assessment was normal physical examination. 

The first post service evidence of any bilateral knee disability and bilateral elbow disability related to service was when the Veteran filed his current claim for service connection in August 2010.  At that time, the Veteran did not report any incidents in service that caused his bilateral knee and elbow disabilities.  However in a September 2010 statement, his wife indicated that the Veteran's bilateral knee disability and bilateral elbow disability were due to his service-connected low back disability.  

The Veteran was afforded a VA examination in July 2012 to address both of these disorder.  The claims file was reviewed.  A contemporaneous x-ray showed arthritis of both knees and age-appropriate arthritic change of the elbows.  The examiner diagnosed osteoarthritis, bilateral knees and bilateral elbows, since 2012.  The Veteran reported that he had experienced knee pain since 1993 because his back pain forced him to go on his knees instead of reaching down.  He also reported that he had experienced elbow and forearm pain since 1993 when leaning on them secondary to having to support himself due to low back pain.  The examiner opined that the claimed conditions were less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner explained the elbow arthritis was age appropriate, and while kneeling may increase the likelihood of arthritis in the knee, he found no reason to conclude the Veteran's back disability produced a need to kneel.   

The Board notes that the VA examiner considered the Veteran's record and medical history in the report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above.  Barr, supra.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Consequently, the Board assigns great probative value to the VA examiner's opinion.

The Board recognizes that the VA examination does not address whether the Veteran's bilateral knee and elbow disorders are directly related to service; however, the Board finds that this is not necessary in the instant case since there is no credible basis for drawing that conclusion.  

Specifically, the Veteran's service treatment records are silent as to any complaints, findings, or diagnosis pertaining to the knees or elbows  Further, as discussed below, the Board finds that the Veteran's statements indicating this his knee and elbow pain began in service to not be credible.  Moreover, the first post-service medical evidence of a diagnosis of bilateral knee and bilateral elbow disorders is many years after service.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, given the lack of any in-service incidents or any competent evidence indicating that such disorders may be linked to service, the Board finds that a VA examination and/or opinion addressing whether such disorders are directly related to service is not necessary.  

The Board observes that when determining service connection, all theories of entitlement, presumptive, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001). 

Initially, as there is no medical evidence or other credible, probative evidence of arthritis of the knees or elbows within one year of service retirement, an award of service connection on a presumptive basis for a chronic disease is precluded.  38 C.F.R.  §§ 3.307, 3.309.  Again, the first medical evidence of arthritis is in July 2012, many years after the Veteran's retirement.  

Further, based on the medical evidence of record, the Board finds that, as there is no evidence of a bilateral knee disorder or bilateral elbow disorder in service or for many years after service, service connection on a direct basis is not warranted.  Again, service treatment records are completely silent with respect to any such findings pertaining to the knees and elbows.  Post-service treatment records are also silent with respect to any findings of a bilateral knee disorder and bilateral elbow disorder until July 2012.  As such, there is no medical evidence of a continuity of symptoms to establish service connection.  See Walker, supra.  Importantly, the Veteran himself  has not described any incidents in service that caused his bilateral knee and elbow disorders.  Rather, he has primarily asserted that his disorders are secondary to his service-connected low back disorder.  

The Board recognizes that lay assertions may serve to support a claim for service connection by demonstrating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  While the Veteran may be competent to report symptoms, he is not competent to directly link any current disability to service as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinion of the Veteran is nonprobative evidence.  See Davidson, supra; Jandreau, supra. 

Moreover, the Board finds the Veteran's current assertions that his knee and elbow pain began in 1993 are not credible.  In weighing credibility, VA may consider such things as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds that such statements are not credible as they are outweighed by the remainder of the evidence of record and were made under circumstances indicating bias or interest.  

Importantly, although documenting numerous complaints pertaining to unrelated disorders, service treatment records are silent with respect to any complaints of knee and elbow pain.  Moreover, the Board also finds it significant that the post service medical evidence of record is silent with respect to any knee or elbow symptoms until the Veteran filed his current claim in August 2010.  Importantly, the Veteran has failed to report any ongoing symptoms since service when seeking treatment, which weighs against his later statements that he had been experiencing such symptoms since his retirement.  Notably, the Veteran expressly denied any physical complaints when establishing treatment at the VA in 2002.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  These inconsistencies weigh against his later statements of pain beginning in service.  In sum, the Veteran's current statements, made in connection with his pending claim for VA benefits, that he has experienced continuous symptoms during and since service are inconsistent with the contemporaneous evidence.  

The Board is cognizant that, while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board, however, finds here that the combination of the lack of any findings in service, the lack of medical evidence for many years after service, and the fact that he was silent with respect to any symptoms related to service until he filed his current claim in 2010 to be persuasive evidence against his claim.  Accordingly, while his contentions have been carefully considered, his statements are outweighed by the remainder of the evidence.  

The Board now turns to whether the claims may be allowed on a secondary basis.  In this regard, the July 2012 VA examination with opinion found that the Veteran's bilateral knee disorder and bilateral elbow disorder were not secondary to his low back disability.  As discussed above, the Board find the examination with opinion to be sufficient for appellate review and of high probative value.  Moreover, no other evidence of record refutes the examiner's opinion.

Again, the Board has also considered the Veteran's, his wife's and his representative's statements that they believe his bilateral knee disorder and bilateral elbow disorder are due to his service-connected low back disability.  However, again, given that the Veteran, his wife and his representative do not have any special medical expertise, the Board must find that they are not competent to give such a medical opinion.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, based on the highly probative VA examination with opinion, service connection is also not warranted on a secondary basis. 

In conclusion, based on the analysis above, the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral knee disorder, to include arthritis, and bilateral elbow disorder, to include arthritis, on a presumptive, direct and secondary basis.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b). 

Migraine Headaches

The Veteran is also seeking service connection for migraine headaches.  He has asserted that his headaches began in service.  In the alternative, he has claimed that his headaches are secondary to his tinnitus.    

Service treatment records include a January 1993 mental health record that indicated the Veteran complained of headaches (not debilitating) as well as frustration with spouse.  Nevertheless, the examiner did not diagnose a chronic headache disability.  Moreover, remaining service treatment records both before and after this record are completely silent with respect to any injuries, complaints or diagnosis pertaining to migraines or any chronic headache disability.  Importantly, a subsequent February 1994 service examination showed no findings of migraines or any chronic headache disability.  The Veteran's neurologic system was clinically evaluated as normal.  

Again, a post-service VA clinical record dated in January 2002 shows that the Veteran presented to establish care, but he had no physical complaints.  Likewise, there was no evidence that the Veteran was taking any medications at that time.  A past history of tinnitus, hearing loss and tinea pedis were noted.  The assessment was normal physical examination.  

The first post service medical evidence of any chronic headache disability is a January 2005 VA audiology consult where the Veteran reported dizziness associated with migraine headaches.  An April 2007 clinical record shows that the Veteran indicated he was getting migraine headaches again.  The assessment was migraine headaches, but no etiological opinion was provided. 

In his August 2010 claim, the Veteran asserted that his tinnitus caused more debilitating migraine headaches.  A subsequent report of general information noted that Veteran was claiming migraines secondary to tinnitus.  In the September 2010 statement, the Veteran's wife reported that the Veteran suffered from debilitating migraine headaches triggered by his tinnitus.  

The Veteran was afforded a VA audiological examination in September 2010.  The examiner noted that as she was not a physician, she could not formally diagnose migraines.  Nevertheless, she noted that according to the Veteran's case history report, both his tinnitus and his migraines commenced in 1978.  Based on this history, she considered it logical to presume that the two were linked.  However, she continued that in her experience, migraines do not generally accompany tinnitus caused by acoustic trauma.  In addition, the Veteran reported vertigo symptoms dating to 1980.  Taken as a whole, it was not possible for her to opine whether or not the Veteran's migraines were the result of his service-connected tinnitus, without resorting to mere speculation.  She indicated that an opinion on the question should come from a neurologic specialist.

The Veteran was afforded another VA examination in October 2010.  The Veteran reported that this problem began in 1978 while still in service as frontal headache lasting for 24 hrs.  He reported that he was diagnosed of having migraine headache at that time and was started with Sumatriptan and it helped his migraine headache.  He has also history of tinnitus.  Currently, the Veteran stated that he was okay as far as his headache was concerned and he continued taking his Sumatriptan 50 mg at the onset of his headache, which he still got once a week.  The examiner opined that migraine headache can cause tinnitus, but tinnitus did not cause migraine headache.  The examiner noted that one of the auras (which are neurologic symptoms of migraine headache) is tinnitus, which occurs within one hour of or during headache and lasts for few minutes to one hour.  Once the Migraine headache disappears so does the tinnitus.  Lastly, the examiner noted there was no pathologic involvement of the eighth nerve in migraine headache, which is not the case in tinnitus. 

The Veteran was afforded another VA neurological examination in September 2012.  The examiner diagnosed migraine headaches since 2012.  The Veteran reported that he started having headaches in 1982 in service.  He stated that his headaches were getting worse and were associated and triggered mainly by loud noises.  It was noted that he had been prescribed Sumatriptan for his headaches.  In an October 2012 addendum opinion, the examiner opined that the claimed condition was less likely than not proximately due to or the result of the Veteran's service-connected condition.  The Veteran reported intermittent headaches occurring from 1-2 a week to every 3 weeks initiated by loud external noise not by his tinnitus.  If tinnitus was the cause of his headaches, he would have continuous headaches, which he does not have.  His headaches are migraine in nature but his tinnitus is not the cause of his headaches, hence it cannot aggravate the headaches beyond natural progression.  Tinnitus is not identified by the International Headache Society as a cause of headaches of any type.

A May 2016 private evaluation for the Veteran's low back disability noted that the Veteran had developed migraine headaches in 1988.  However, this statement was based on the Veteran's own reported history and the examiner did not proffer any sort of etiological opinion.  

The Board notes that the VA examiners considered the Veteran's record and medical history in the report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiners provided an etiological opinion, complete with the rationale described above.  Barr, supra.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Consequently, the Board assigns great probative value to the VA examiners' opinions.

The Board recognizes that the VA examinations do not address whether the Veteran's migraines headaches are directly related to service; however, the Board finds that is not necessary in the instant case because the record does not establish the veteran suffered an event, injury or disease in service that may be associated with his claimed disability.  Specifically, with the exception of one instance where the Veteran reported headaches in conjunction with mental health treatment, the Veteran's service treatment records are silent as to any complaints, findings, or diagnosis pertaining to migraines or any chronic headache disorder.  Further, the Board finds that the Veteran's statements concerning the onset of headaches and diagnosis of migraines in service are not credible.  Moreover, the first post-service medical evidence of a diagnosis of a chronic headache disorder is many years after service.  Therefore, given the lack of any in-service incidents or any competent evidence indicating that such disorder may be linked to service, the Board finds that a VA examination and/or opinion addressing whether such disorder is directly related to service is not necessary.  

Initially, as there is no medical evidence of migraines within one year of service retirement, an award of service connection on a presumptive basis for a chronic disease is precluded.  38 C.F.R.  §§ 3.307, 3.309.  Again, the first medical evidence of headaches is in January 2005, many years after the Veteran's retirement.  

Further, based on the medical evidence of record, the Board must find that, as there is no evidence of migraines or any other headache disorder in service or for many years after service, service connection on a direct basis is not warranted.  Again, with the exception one notation of a headache while receiving mental health treatment, service treatment records, including a subsequent February 1994 service examination, are completely silent with respect to any findings of migraine headaches or any other chronic headache disorder.  Post-service treatment records are also silent with respect to any findings of a chronic headache disorder until January 2005.  As such, there is no medical evidence of a continuity of symptoms to establish service connection.  See Walker, supra.    

The Board recognizes that lay assertions may serve to support a claim for service connection by demonstrating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In the instant case, the Veteran is competent to report any in-service problems, as well as pertinent symptomatology since service.  However, he is not competent to directly link any current disability to service as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinion of the Veteran is nonprobative evidence.  See Davidson, supra; Jandreau, supra. 

Moreover, the Board finds the Veteran's current assertions that his headaches began in service are not credible.  Although the Veteran indicated that he was diagnosed with migraine headaches in service and started on migraine medication, service treatment records are completely silent with respect to any such findings.  Again, there is only one notation of a headache in service and a follow up service examination shows that the Veteran's neurologic system was clinically evaluated as normal.  Moreover, the Board also finds it significant the post service medical evidence of record is silent with respect to any headaches until January 2005.  At that time, the Veteran failed to report any ongoing symptoms since service when seeking treatment, which weighs against his later statements that he had been experiencing headaches since his discharge.  Notably, the Veteran expressly denied any physical complaints when establishing treatment at the VA in 2002.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  These inconsistencies weigh against his later statements of headaches beginning in service.  In sum, the Veteran's current statements, made in connection with his pending claim for VA benefits, that he has experienced continuous symptoms during and since service are inconsistent with the contemporaneous evidence.  

The Board is cognizant that, while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board, however, finds that the combination of the lack of any findings in service, the lack of medical evidence for many years after service, and the fact that he was silent with respect to any symptoms related to service until he filed his current claim in 2010 to be persuasive evidence against his claim.  Accordingly, while his contentions have been carefully considered, his statements are outweighed by the remainder of the evidence.  

The Board now turns to whether the claim may be allowed on a secondary basis.  In this regard, the VA examinations with opinions found that the Veteran's headaches were not secondary to his tinnitus.  As discussed above, the Board find the examinations with opinions to be sufficient for appellate review and of high probative value.  Moreover, no other evidence of record refutes the examiners' opinions.

Again, the Board has also considered the Veteran's, his wife's and his representative's statements that they believe his migraine headaches are due to his service-connected tinnitus.  However, given that the Veteran, his wife and his representative do not have any special medical expertise, the Board must find that they are not competent to give such a medical opinion.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, based on the probative VA examinations with opinions, service connection is also not warranted on a secondary basis. 

In conclusion, based on the analysis above, the preponderance of the evidence is against the Veteran's claim for service connection for migraine headaches on a presumptive, direct and secondary basis.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b). 



IV.  TDIU

The Veteran has asserted that his service-connected disabilities render him unemployable.  In order to establish service connection for a TDIU, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of a total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned where one disability is ratable at 60 percent or more, or where there are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  

The Veteran is service-connected for the following:

sciatica, left lower extremity, rated as 60 percent disabling; 

traumatic degenerative osteoarthritis of the lumbar spine with degenerative disk disease at the L5-S1 and IVDS; rated as 40 percent disabling;

sciatica, right lower extremity, rated as 20 percent disabling; 

tinnitus, rated as 10 percent disabling;

bilateral hearing loss, rated as noncompensable; 
scar, laceration to the right forearm, rated as noncompensable; and 

bilateral tinea pedis, rated as noncompensable.  

As of January 18, 2013, the Veteran's combined rating was 90 percent.  As such, he meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) as of that date.  Moreover, the evidence of record shows that the Veteran last worked on December 17, 2014 as a social worker with the Adult Protective Service Department.  

However, the Board must still determine whether the Veteran's service-connected disabilities results in impairment so severe that it renders him unable to secure or follow a substantially gainful occupation .  

The Veteran has reported that he had to retire in December 2014 due to increasing low back and sciatica symptoms interfering with his ability to work.  At the Board hearing, he testified that he had lost his balance and fell four times in the last 14 months due to leg instability and weakness.  He also used a cane.  He could only walk two blocks, had trouble sitting and standing, as well as problems voiding in the morning.   

In support of his claim, the Veteran submitted a May 2016 private examination with an opinion on the question presented.  The examiner considered the Veteran's medical records, and a physical examination.  The examiner noted the Veteran's pain, his leg numbness and tingling, together with the limitations these imposed and concluded the Veteran would be unable to perform full-time competitive employment even sedentary type work due to his service-connected conditions.  

Thus, in light of the May 2016 private opinion and when considering the totality of the functional impairment caused by his service-connected disabilities as described by the lay and medical evidence of record, as well as taking into consideration his work history, education and experience, and when resolving all doubt in his favour, it may be found the Veteran would be precluded from substantially gainful employment due to his service-connected disabilities. 
	
Thus, when resolving all benefit of the doubt in the Veteran's favor, the Board concludes that the Veteran is unemployable due to his service-connected disabilities and, in turn, entitlement to TDIU is warranted, effective from the date he was last employed, December 17, 2014.  38 U.S.C.A.  § 5107(b).  


ORDER

The appeal pertaining to the issue of entitlement to a rating in excess of 10 percent for tinnitus is dismissed.  

Service connection for a bilateral knee disability, to include arthritis, is denied. 

Service connection for a bilateral elbow disability, to include arthritis, is denied. 

Service connection for migraine headaches is denied. 

Effective December 18, 2014, a TDIU is granted, subject to the laws and regulations governing payment of monetary benefits.  

REMAND

The Veteran asserts that the severity of his bilateral hearing loss warrants a compensable evaluation.  He was most recently afforded a VA audiological examination in January 2013, almost four years ago, which showed that his bilateral hearing loss was noncompensable under 38 C.F.R. § 4.85, Tables VI and VII.  However, at the April 2016 Board hearing, the Veteran testified that the severity of his bilateral hearing loss had increased since the January 2013 examination.  In this regard, he reported that he had to get new hearing aids.  In view of this, a more current examination is indicated.  

The Veteran is also seeking an increased rating for his service-connected low back disorder.  Again, his last VA examination was in January 2013, almost four years ago.  However, he has since submitted a May 2016 private examination indicating that the Veteran's condition may have worsened.  A current examination of this disability also is indicated.   

Any additional relevant records of treatment also should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization from the Veteran the AOJ should attempt to obtain copies of any additional relevant records of treatment of the disabilities at issue, including any VA treatment dated after February 2015.    

2.  After obtaining all outstanding treatment record, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his bilateral hearing loss.  The record should be made available to the examiner and any indicated tests should be accomplished.  The examiner should obtain the Veteran's auditory thresholds at frequencies of 1000, 2000, 3000, and 4000 Hertz, as well as speech recognition scores based on the Maryland CNC tests. 

The examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss, to include the impact such has on his daily activities. 

Any opinion expressed should be accompanied by supporting rationale. 

3.  After obtaining all outstanding treatment records, the Veteran should be scheduled for an appropriate VA examination to assess the severity his service-connected low back disability.  The record should be made available to the examiner.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should conduct range of motion testing of the back (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or 
incoordination associated with the low back.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the low back due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

The examiner should also determine the total duration of any incapacitating episodes over the past 12 months.   

The examiner should specifically opine whether the Veteran has ankylosis of any part of the spine.  If ankylosis of the entire spine is found, the examiner should opine whether this disorder is at least as likely as not due to the Veteran's service-connected low back disability.  

The examiner should clearly indicate whether the Veteran has any other neurological manifestations of the lumbar spine disability in addition to sciatica of the lower extremities.  For each neurological impairment identified, the examiner should clearly indicate whether such constitutes a separately ratable disability, and, if so, should provide an assessment of the severity of such disability.  

The physician should also indicate whether, at any point during the course of the appeal, the Veteran's low back disability has increased in severity, and, if so, the approximate date(s) of any such change(s). 

The examiner is specifically requested to describe the functional effects caused by the Veteran's low back disability, to include the impact such has on his daily activities. 

The examiner should provide a rationale for any opinion proffered. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's remaining claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


